Case 2:20-cv-01437-ODW-AS Document 110 Filed 10/30/20 Page 1 of 6 Page ID #:2533




  1                                                                                                  O
  2
  3
  4
  5
  6
  7
  8                         United States District Court
  9                         Central District of California
 10
 11   SOCHIL MARTIN,                                    Case No. 2:20-cv-01437-ODW-(ASx)
 12                        Plaintiff,                   ORDER GRANTING IN PART AND
 13
                                                        DENYING IN PART PLAINTIFF’S
             v.                                         MOTION TO STRIKE [48]
 14
      LA LUZ DEL MUNDO, et al.,
 15
                           Defendants.
 16
 17                                      I.    INTRODUCTION
 18          On February 12, 2020, Plaintiff Sochil Martin initiated this action against
 19   sixteen defendants, including Defendant Naasón Joaquin Garcia (“Garcia”). (Compl.,
 20   ECF No. 1.) On May 19, 2020, Garcia filed an Answer, in which he asserts the Fifth
 21   Amendment privilege against self-incrimination as to every paragraph in the
 22   Complaint. (See Answer, ECF No. 32.) On June 9, 2020, Martin moved to strike
 23   Garcia’s Answer, and argues Garcia’s “blanket” invocation of the Fifth Amendment is
 24   improper. (Mot. Strike Answer (“Mot.”) 1, ECF No. 48.) For the reasons discussed
 25   below, the Court GRANTS IN PART AND DENIES IN PART the Motion.1
 26
 27
      1
 28    After considering the papers submitted in connection with the Motion, the Court deemed the matter
      appropriate for decision without oral argument. Fed. R. Civ. P. 78(b); C.D. Cal. L.R. 7-15.
Case 2:20-cv-01437-ODW-AS Document 110 Filed 10/30/20 Page 2 of 6 Page ID #:2534




  1                             II.   FACTUAL BACKGROUND
  2          In this action, Martin brings claims under 18 U.S.C. § 1584 (Involuntary
  3   Servitude), 18 U.S.C. § 1589 (Forced Labor), 18 U.S.C. § 1590 (Trafficking With
  4   Respect to Forced Labor or Involuntary Servitude), 18 U.S.C. § 1594 (Conspiracy to
  5   Violate the Trafficking Victims Protection Reauthorization Act), 18 U.S.C. § 1590(b)
  6   (Obstructing Enforcement of the Trafficking Victims Protection Reauthorization Act),
  7   18 U.S.C. § 1593(A) (Benefitting Financially from Trafficking in Persons), 29 U.S.C.
  8   § 201 et. seq. (Unpaid Labor), California Labor Code sections 1197, 226.7, 1198.5,
  9   203 (Unpaid Wages), 18 U.S.C. § 1961 et. seq. (Racketeering), California Civil Code
 10   section 1708.5 (Sexual Battery), and California Civil Code section 52.4 (Gender
 11   Violence). (See generally Compl. ¶¶ 157–270.)
 12          Martin alleges that from the age of nine to thirty, she was enslaved, trafficked,
 13   and sexually abused by the leaders of La Luz Del Mundo church (“Church”)—Garcia
 14   and Samuel Joaquin Flores. (Id. ¶¶ 2, 4.) She further alleges various members of the
 15   Church’s senior leadership directed, assisted, conspired, and acted in concert with
 16   each other to commit the abuse and other harms she endured. (See generally id.)
 17   According to Martin, before and after she escaped from the Church, “she witnessed or
 18   learned of hundreds of other children and young women subjected to sexual abuse” at
 19   the hands of the Church’s leadership, and asserts that “[b]oth sexual abuse and forced
 20   labor are systematic practices that have been institutionalized” within the Church.
 21   (Id. ¶ 6.)
 22          Prior to Martin filing her Complaint, on June 4, 2019, the California
 23   Department of Justice charged Garcia with sexually assaulting and/or trafficking four
 24   Jane Does, including three minors. (See Mot. Intervene, ECF No. 50.) The initial
 25   criminal proceeding was dismissed on procedural grounds, but the Government refiled
 26   the criminal complaint in the Los Angeles Superior Court on July 30, 2020. (Id. at 2;
 27   Government’s Status Report (“Status Report”), ECF No. 109.)
 28




                                                 2
Case 2:20-cv-01437-ODW-AS Document 110 Filed 10/30/20 Page 3 of 6 Page ID #:2535




  1         On May 19, 2020, Garcia answered Martin’s Complaint and asserts his Fifth
  2   Amendment privilege against self-incrimination in response to every paragraph in the
  3   Complaint in light of the ongoing parallel “criminal prosecution.”         (Answer ¶¶
  4   1–270.) Martin moves to strike Garcia’s Answer; she contends an invocation of the
  5   Fifth Amendment privilege must be: (1) specific; (2) in good faith; and (3) establish a
  6   nexus between the allegation being denied and the fear of prosecution. (See Mot. 1.)
  7                               III.   LEGAL STANDARD
  8         Under Rule 12(f), the Court may strike “any insufficient defense or any
  9   redundant, immaterial, impertinent or scandalous matter.”       Fed. R. Civ. P. 12(f).
 10   “[T]he function of a 12(f) motion to strike is to avoid the expenditure of time and
 11   money that must arise from litigating spurious issues by dispensing with those issues
 12   prior to trial.” Sidney-Vinstein v. A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).
 13   “Motions to strike are generally regarded with disfavor because of the limited
 14   importance of pleading in federal practice, and because they are often used as a
 15   delaying tactic.” Neilson v. Union Bank of Cal., N.A., 290 F. Supp. 2d 1101, 1152
 16   (C.D. Cal. 2003); see also Sapiro v. Encompass Ins., 221 F.R.D. 513, 518 (N.D. Cal.
 17   2004) (“Courts have long disfavored Rule 12(f) motions, granting them only when
 18   necessary to discourage parties from making completely tendentious or spurious
 19   allegations.”).
 20         “In ruling on a motion to strike under Rule 12(f), the court must view the
 21   pleading in the light most favorable to the nonmoving party.”            Cholakyan v.
 22   Mercedes-Benz USA, LLC, 796 F. Supp. 2d 1220, 1245 (C.D. Cal. 2011). “Thus,
 23   ‘before granting such a motion, the court must be satisfied that there are no questions
 24   of fact, that the claim or defense is insufficient as a matter of law, and that under no
 25   circumstance could it succeed.’” Id. (alterations omitted) (quoting Tristar Pictures,
 26   Inc. v. Del Taco, Inc., No. CV 99-07655-DDP (Ex), 1999 WL 33260839, at *1 (C.D.
 27   Cal. Aug. 31, 1999)).
 28




                                                 3
Case 2:20-cv-01437-ODW-AS Document 110 Filed 10/30/20 Page 4 of 6 Page ID #:2536




  1                                    IV.   DISCUSSION
  2         In Garcia’s Answer, he declines to respond to Martin’s allegations and asserts
  3   his Fifth Amendment privilege against self-incrimination as to every paragraph in the
  4   Complaint. (See generally Answer.) The Court finds that Garcia’s assertions of the
  5   Fifth Amendment privilege are proper, apart from his assertions in response to the
  6   allegations concerning jurisdiction and venue.
  7         “The privilege against self-incrimination may be invoked in civil as well as
  8   criminal proceedings.” Baker v. Limber, 647 F.2d 912, 916 (9th Cir. 1981) (citing
  9   Kastigar v. United States, 406 U.S. 441, 445 (1972)). In a civil proceeding, the
 10   invocation of the privilege is “limited to those circumstances in which the person
 11   invoking the privilege reasonably believes that his disclosures could be used in a
 12   criminal prosecution, or could lead to other evidence that could be used in that
 13   manner.” Doe ex rel. Rudy-Glanzer v. Glanzer, 232 F.3d 1258, 1263 (9th Cir. 2000);
 14   Baker, 647 F.2d at 917 (“Some nexus between the risk of criminal conviction and the
 15   information requested must exist.”). The privilege “is not asserted properly by merely
 16   declaring that an answer will incriminate.”        Baker, 647 F.2d at 916 (quoting
 17   Brunswick Corp. v. Doff, 638 F.2d 108, 110 (9th Cir. 1981)). Instead, it must be
 18   “evident from the implications of the question, in the setting in which it is asked, that
 19   a responsive answer to the question or an explanation of why it cannot be answered”
 20   might incriminate the defendant. Id. at 917 (quoting Hoffman v. United States, 341
 21   U.S. 479, 486–87 (1951)).
 22         Garcia provides a proper foundation for his assertion of the Fifth Amendment
 23   privilege through his reference to the ongoing criminal prosecution. (See Answer 1.)
 24   In the Answer’s prefatory paragraph, Garcia specifically states: “Defendant is
 25   presently facing criminal prosecution” in a related criminal case.         (Answer 1.)
 26   Although Garcia could have provided more detail regarding the relevance of the
 27   criminal proceeding, Martin cannot seriously feign ignorance of the “nexus” between
 28   this case and the criminal case where she is in direct communication with the




                                                  4
Case 2:20-cv-01437-ODW-AS Document 110 Filed 10/30/20 Page 5 of 6 Page ID #:2537




  1   California Attorney General’s Office—the agency prosecuting the criminal case. (See
  2   Mot. 4; Opp’n Mot. Strike (“Opp’n”) 10, ECF No. 56.) Thus, the general reference to
  3   the criminal case, taken in the light most favorable to Garcia, establishes a foundation
  4   for his assertion of the Fifth Amendment privilege against self-incrimination. See,
  5   e.g., Baker, 647 F.2d at 917 (a defendant must merely describe the criminal case so
  6   that the nexus between the civil and criminal case is evident).
  7         In light of the ongoing parallel criminal prosecution, Garcia’s belief that his
  8   responses to the allegations in the Complaint could be used against him in the criminal
  9   proceeding is reasonable. (See Opp’n 21); see Glanzer, 232 F.3d at 1263 (a defendant
 10   need only reasonably believe that his responses could be used in the criminal
 11   prosecution, “or could lead to other evidence that could be used in that manner.”).
 12   Here, “[b]oth [cases] allege that the entire [Church] operates as a vehicle for
 13   widespread criminal activity, and that [Garcia] controls it all and is liable for the
 14   actions of others within the religious denomination.” (Opp’n 21.)
 15         Martin contends that, at a minimum, the Court should require Garcia to respond
 16   to a list of thirty-eight complete and twenty partial paragraphs from the 270 paragraph
 17   civil Complaint, as these selected paragraphs “d[o] not appear to raise Fifth
 18   Amendment concerns” for Garcia. (Mot. 6.) It is not Martin’s role to determine
 19   Garcia’s risk of self-incrimination. Moreover, the Complaint is rife with allegations
 20   that Garcia is the mastermind behind a criminal enterprise, and even the paragraphs
 21   Martin claims do not appear to raise Fifth Amendment concerns (e.g., ¶¶ 15, 17, 21)
 22   relate to Garcia’s knowledge of the Church’s organizational structure, his position in
 23   it, and his responsibility for the actions of others. Therefore, Garcia properly invokes
 24   the Fifth Amendment privilege as to paragraphs 1–9, and 13–270.
 25         Nevertheless, the Court finds that Garcia improperly asserts the privilege as to
 26   paragraphs 10–12, which only concern jurisdiction and venue.          (See Answer ¶¶
 27   10–12); see Hoffman, 341 U.S. at 486 (the privilege is “confined to instances where
 28   the [defendant] has reasonable cause to apprehend danger from a direct answer.”).




                                                  5
Case 2:20-cv-01437-ODW-AS Document 110 Filed 10/30/20 Page 6 of 6 Page ID #:2538




  1   It is hard to fathom the danger in responding to allegations concerning jurisdiction and
  2   venue, and Garcia has suggested his willingness to respond to such allegations. (See
  3   Opp’n 3.)
  4                                    V.   CONCLUSION
  5         In sum, Garcia’s invocation of the Fifth Amendment privilege against
  6   self-incrimination is proper as to paragraphs 1–9 and 13–270; thus, the Court
  7   DENIES IN PART the Motion as to these paragraphs. The Court GRANTS IN
  8   PART the Motion with respect to the paragraphs concerning jurisdiction and venue,
  9   10–12. Within fourteen (14) days of this Order, Garcia may file an amended answer
 10   to Martin’s Complaint that is consistent with this Order.
 11
 12         IT IS SO ORDERED.
 13
 14         October 30, 2020
 15
 16                                ____________________________________
 17                                         OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28




                                                 6
